Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (a) the Registration Statement (FormS-3/A Amendment No. 3No.333-141098) andrelated prospectus of OccuLogix, Inc. for the registration of 9,441,749 shares of common stock; and (b) the Registration Statement (FormS-8No.333-124505) pertaining to the Employees’ Stock Option Plan of OccuLogix, Inc.; of our reports dated March 14, 2008, (except for note 2(a) as to which the date is July 18, 2008) with respect to the consolidated financial statements and financial statement schedule of OccuLogix, Inc., and March 14, 2008 (except for internal control over financial reporting related to the material weakness described in the sixth paragraph of that report, as to which the date is July 18, 2008) on the effectiveness of internal control over financial reporting of OccuLogix, Inc., included in this restated Annual Report (Form10-K/A) forthe year ended December31, July 18, 2008 /s/ Ernst & Young LLP Toronto, Canada Chartered Accountants Licensed Public Accountants
